 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    LAURIE E. ALLEN,                               No. 2:13-cv-01821-MCE-EFB
12                      Plaintiff,
13           v.                                      ORDER
14    CALIFORNIA HIGHWAY PATROL, et
      al.,
15
                        Defendants.
16

17
18          Plaintiff in this case pursued various causes of action arising out of the in-custody

19   death of Keith W. Allen (“Decedent”), to whom Plaintiff Laurie E. Allen (“Plaintiff”) had

20   purportedly been married. Shortly before this case was to be tried, Defendants filed a

21   Motion for Summary Judgment, or in the alternative, a Motion to Dismiss pursuant to

22   Federal Rule of Civil Procedure 12(b)(1) arguing that Plaintiff was not actually married to

23   the Decedent at the time of his death nor was she his putative spouse under California

24   law. The Court subsequently determined that the issue of Plaintiff’s standing, and more

25   specifically the factual issue as to Plaintiff’s status as a putative spouse, should be tried

26   to the Court. An evidentiary hearing was held on February 6, 2018, after which the Court

27   issued findings of fact and conclusions of law determining that Plaintiff was neither

28   Decedent’s legal or putative spouse at the time of his death. Accordingly, the Court
                                                    1
 1   granted Defendants’ Motion and judgment was entered in their favor.
 2           Presently before the Court is Defendants’ subsequent Motion for Sanctions. ECF
 3   No. 99. According to Defendants, Plaintiff’s attorneys should be held accountable under
 4   28 U.S.C. § 19271 and/or the Court’s inherent power for $39,241.50 in fees, which is “the
 5   amount Defendants had to incur unnecessarily due to the unreasonable and vexatious
 6   manner in which Plaintiff’s attorneys forced Defendants to continue to litigate this case to
 7   evidentiary hearing in the face of incontrovertible evidence that Plaintiff was neither the
 8   legal nor putative spouse of Keith Allen (Decedent).” Mot. at 1. Defendant’s Motion is
 9   DENIED.
10           Having reviewed the record in its entirety, and having presided over an
11   evidentiary hearing in this case, the Court finds no evidence that Plaintiff’s counsel
12   proceeded recklessly or in bad faith. The issue of Plaintiff’s standing turned on whether
13   she held a subjective belief that she was married to the Decedent at the time of his
14   death. Both sides offered objective evidence going to that issue, and the Court
15   ultimately ruled in Defendants’ favor. But that ruling alone does not mean that Plaintiff’s
16   counsel was vexatious in vigorously advocating for Plaintiff. To the contrary, the Court

17   was required to hear evidence to determine for itself what exactly Plaintiff understood or
18   believed. Given that, the Court concludes that Plaintiff’s counsel did not vexatiously or
19   unreasonably cause Defendants’ to incur unnecessary costs. Defendants’ Motion (ECF

20   No. 99) is thus DENIED.
21           IT IS SO ORDERED.
22   Dated: November 5, 2018
23
24
25
26
             1
               Section 1927 provides: “Any attorney or other person admitted to conduct cases in any court of
27   the United States or any Territory thereof who so multiplies the proceedings in any case unreasonably and
     vexatiously may be required by the court to satisfy personally the excess costs, expenses, and attorneys'
28   fees reasonably incurred because of such conduct.”
                                                         2
